t c summary opinion united_states tax_court antoinette withers petitioner v commissioner of internal revenue respondent docket no 21019-08s filed date antoinette withers pro_se timothy j driscoll for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure this case arises from petitioner’s request dated date for innocent spouse relief from her former husband’s portion of their joint_and_several federal_income_tax liabilities of dollar_figure and dollar_figure for and respectively petitioner requested relief under sec_6015 the equitable provision respondent issued a notice of final_determination dated date denying petitioner’s request the issue for decision is whether petitioner is entitled to equitable relief under sec_6015 from her former husband’s portion of their and joint federal_income_tax liabilities background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in illinois when she filed her petition petitioner is a high school graduate with less than a year of college education petitioner has worked at swiss america importing co swiss america for years petitioner started as a temporary file clerk and because of her excellent work performance swiss america promoted her to assistant director her position as of the date of trial petitioner’s responsibilities as an assistant director include negotiating purchase agreements and managing junior staff petitioner earned dollar_figure in and dollar_figure in petitioner has not received a salary increase since while working at swiss america petitioner met warren shields mr shields who was employed there as a production worker the couple began dating and they married in date before and during the marriage petitioner was not privy to mr shields’ finances or any of his financial debts and they did not share a joint bank account additionally as discussed below during most of the couple’s marriage including the years at issue petitioner paid all the household expenses from her income while mr shields spent most of his income on gambling and other nonhousehold matters in petitioner and mr shields timely filed their joint federal_income_tax return petitioner expecting a significant overpayment to be refunded was surprised to learn that the internal_revenue_service irs had applied the refund to offset mr shields’ outstanding student_loan debt further mr shields had independently reduced the amount of federal_income_tax withheld from his wages at swiss america during mr shields’ indifference towards household matters worsened specifically mr shields did not financially contribute toward the purchase of the couple’s townhome resulting in petitioner’s titling the home solely in her name mr shields also did not make any effort to contribute to the couple’s household or living_expenses thus petitioner became solely responsible for paying the mortgage and the household expenses petitioner and mr shields filed a joint federal_income_tax return which reported an income_tax_liability that was not paid at the time of filing as mr shields’ financial indifference increased the couple’s relationship further deteriorated petitioner suspected that mr shields was gambling but she was unsure whether he was gambling with all of his weekly wages or simply hiding his income from her although the couple lived together their financial problems created so much tension that they stopped speaking to one another petitioner and mr shields did not file a or federal_income_tax return and their federal_income_tax liability remained unpaid by petitioner was overwhelmed by the couple’s financial obligations and could not make ends meet petitioner felt alone and trapped in a situation that had grown out of control petitioner could not sleep and the stress was affecting her emotionally and physically worried about the outstanding tax_liability and the couple’s failure_to_file and returns petitioner contacted the irs in date seeking advice about resolving these problems after being advised to file the delinquent returns petitioner urged mr shields to help her file the returns by providing his forms w-2 wage and tax statement although petitioner knew the couple’s marriage was failing and thought they might separate she naively believed that filing the returns would help resolve the couple’s financial and personal issues in date petitioner in hopes of saving the relationship engaged a national tax_return preparation firm to complete the returns and she asked mr shields to sign them petitioner’s request caused the couple to argue about signing the returns however in mid-december the couple filed the delinquent and joint federal_income_tax returns which reported liabilities that they were unable to pay less than weeks later mr shields moved out of the townhouse permanently and the couple legally_separated according to the transcripts of account for and petitioner entered into an installment_agreement with the irs on date the irs processed the and federal_income_tax returns on date petitioner made one installment_payment of dollar_figure on date petitioner timely filed her federal_income_tax return electing married_filing_separately status and reporting an overpayment the irs applied the overpayment to the couple’s outstanding liabilities extinguishing their joint federal_income_tax liability and applying dollar_figure against their joint income_tax_liability during this time petitioner hired an attorney and filed for a divorce mr shields did not contest or bear any of the costs of the divorce on date an illinois court entered a decree dissolving the marriage pursuant to the final judgment for dissolution of marriage each party was responsible to pay one-half of the balance of the and federal_income_tax liabilities which at this time was dollar_figure and dollar_figure respectively specifically mr shields was to provide petitioner with dollar_figure per month and petitioner was responsible for forwarding the couple’s total dollar_figure monthly installment_payment to the irs in date mr shields did not make the dollar_figure required_payment and it became clear to petitioner that mr shields was not going to comply with the illinois court’s order as a result petitioner filed form_8857 request for innocent spouse relief together with form questionnaire for requesting spouse both dated date the irs forwarded petitioner’s request to its innocent spouse unit in the cincinnati service_center her form included a completed current average monthly household_income and expenses worksheet petitioner reported total monthly income of dollar_figure and expenses of dollar_figure resulting in a monthly surplus of dollar_figure petitioner also submitted a statement dated date requesting the following types of relief that the irs separate the couple’s joint and liabilities and with respect to her portion stated if a balance is due i would like to pay that innocent spouse relief and equitable relief petitioner filed for similar relief in missouri related to the couple’s outstanding joint missouri income_tax_liability the state granted petitioner relief for the portion of the liability attributable to mr shields and petitioner subsequently satisfied her portion of the missouri income_tax_liability the irs innocent spouse unit in cincinnati complied with the first part of petitioner’s request by preparing an innocent spouse allocation worksheet dated date showing the allocation to mr shields of dollar_figure and dollar_figure of the couple’s total and joint federal_income_tax liabilities the unit also considered granting relief to petitioner from mr shields’ portion of the liabilities nevertheless the cincinnati compliance center issued a preliminary determination_letter dated date denying petitioner’s request for equitable relief under sec_6015 because petitioner had failed to prove that she had reason to believe the taxes would be paid at the time she signed the returns on date petitioner filed form statement of disagreement requesting appeals_office consideration and reiterated that she would pay her portion the irs assigned the case to an appeals officer who determined that petitioner met the threshold requirements to qualify for equitable relief under sec_6015 as set forth in revproc_2003_61 sec_4 2003_2_cb_296 however after applying the criteria set forth in revproc_2003_61 secs dollar_figure and c b pincite the appeals officer determined that petitioner had not established that it would be inequitable to hold petitioner liable for the balance due on both tax years accompanying the final notice_of_determination denying relief the appeals_office enclosed a detailed explanation of the appeals officer’s sec_6015 analysis petitioner filed her petition challenging the determination and requesting that the court grant equitable relief to her from mr shields’ portion of their and joint federal_income_tax liabilities petitioner also stated that she would pay her portion respondent notified mr shields of petitioner’s filing of the petition and his right to intervene but mr shields chose not to intervene respondent did not call mr shields as a witness and petitioner had had no contact with mr shields as of the date of trial petitioner timely filed her individual federal_income_tax returns for and she increased the amount of federal_income_tax withheld from her salary and has paid all other federal and state_income_tax liabilities additionally petitioner continues to live in the townhouse she purchased in she does not live a lavish lifestyle and does not take vacations discussion i overarching considerations a joint_and_several_liability when two individuals file a joint federal_income_tax return they are each responsible for the accuracy of the return and are liable jointly and severally for the entire tax_liability sec_6013 114_tc_276 sec_1_6013-4 income_tax regs b sec_6015 equitable relief sec_6015 provides relief from joint_and_several_liability in certain circumstances as relevant here if the taxpayer does not qualify for relief under sec_6015 or c then the taxpayer may seek an equitable remedy under sec_6015 which provides relief if after taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for the unpaid tax or any portion thereof butler v commissioner supra pincite petitioner does not qualify for relief under sec_6015 or c because the and joint federal_income_tax returns reported tax due that was not paid therefore the and liabilities are due to underpayments of tax and not understatements of tax or deficiencies accordingly petitioner’s sole avenue for relief is through sec_6015 c jurisdiction as pertinent here sec_6015 authorizes a taxpayer who has been denied equitable relief under subsection f to petition this court for relief from a final appeals determination in congress amended sec_6015 confirming the court’s jurisdiction to determine the appropriate relief available under sec_6015 132_tc_203 petitioner’s liabilities remain unpaid and accordingly we have jurisdiction d standard and scope of review when determining whether a taxpayer is entitled to equitable relief under sec_6015 the court reviews the matter de novo not for abuse_of_discretion and may consider evidence introduced at trial that was not included in the administrative record olson v commissioner tcmemo_2009_294 citing porter v commissioner supra and 130_tc_115 e burden_of_proof except as otherwise provided under sec_6015 the taxpayer bears the burden_of_proof and must demonstrate entitlement to equitable relief from the tax_liability as an innocent_spouse_rule a 119_tc_306 affd 101_fedappx_34 6th cir ii analysis of equitable relief under sec_6015 sec_6015 provides in relevant part that the secretary may relieve an individual from joint_and_several_liability if after taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for the unpaid tax the commissioner has prescribed guidelines in revproc_2003_61 supra for determining whether equitable relief is warranted with respect to the requesting spouse’s liabilities for all or part of any unpaid tax a threshold criteria for granting relief the review process begins with seven threshold requirements set forth in revproc_2003_61 sec_4 that a taxpayer must satisfy before the commissioner will consider equitable relief we need not address the threshold criteria since respondent concedes that petitioner fulfills those conditions b circumstances in which relief is ordinarily granted where a requesting spouse has satisfied the threshold criteria in revproc_2003_61 sec_4 the commissioner will ordinarily grant equitable relief if the requesting spouse meets the elements set forth under revproc_2003_61 sec_4 to qualify for relief under revproc_2003_61 sec_4 the requesting spouse must no longer be married to the nonrequesting spouse on the date relief was requested have no knowledge or reason to know at the time the return was signed that the nonrequesting spouse would not pay the tax_liability and suffer an economic hardship if relief is not granted respondent and the court agree petitioner meets the first requirement having divorced mr shields on date before filing her application_for relief in date however we also agree with respondent that petitioner does not meet the second element in regard to the second element where a couple accurately reported but did not pay the balance due the relevant standard for determining the knowledge or reason to know element is whether when the requesting spouse signed the return the requesting spouse had knowledge or reason to know that the tax reported on the return would not be paid and it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the tax due bruen v commissioner tcmemo_2009_249 revproc_2003_61 sec_4 b further in making this determination the reviewer should consider the requesting spouse’s level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s involvement in household financial matters and any lavish or unusual expenditures compared with past spending levels revproc_2003_61 sec_4 a iii c c b pincite respondent determined that petitioner had requisite knowledge because petitioner knew her former spouse was having financial problems petitioner was the primary financial contributor to the household petitioner was aware that her former spouse had reduced the withholding of tax from his wages and petitioner knew or had reason to know that mr shields would not pay the taxes due at the time their joint federal_income_tax returns were signed because we find that petitioner is a smart and responsible_person we find that her lacking knowledge is improbable the main reason behind the couple’s financial problems was mr shields’ irresponsibility and indifference with respect to financial matters petitioner also knew that since mr shields had delinquent student loans and had reduced the amount of federal_income_tax withheld from his wages we speculate that mr shields reduced his withholding to avoid having any refunds because he knew that any refund would be applied to his student_loan obligations even if this speculation is incorrect we find that it strains credibility to conclude that at the time petitioner signed the and returns in date she believed that she or mr shields would pay the unpaid balances the couple was on the verge of separating petitioner knew of her own financial restraints and she knew of mr shields’ financial irresponsibility thus petitioner fails to meet the second element and does not qualify for relief under revproc_2003_61 sec_4 c factors for determining whether to grant equitable relief where as here the requesting spouse has satisfied the threshold criteria of revproc_2003_61 sec_4 but has failed to meet the conditions set forth in revproc_2003_61 sec_4 she may nevertheless obtain relief under the facts_and_circumstances_test of revproc_2003_61 sec_4 sec_4 which provides a nonexclusive list of factors for determining whether full or partial equitable relief is warranted under sec_6015 including whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse would suffer economic hardship if relief were not granted whether the requesting spouse knew or had reason to know of the item giving rise to the deficiency whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement whether the requesting spouse received a significant benefit from the item giving rise to the deficiency and whether the requesting spouse has made a good_faith effort to comply with tax laws for the taxable years following the taxable_year to which the request for such relief relates other factors that may be considered under revproc_2003_ supra include whether the nonrequesting spouse abused the requesting spouse and whether the requesting spouse was in poor mental or physical health at the time he or she signed the tax_return or at the time he or she requested relief id sec_4 b c b pincite however where the nonrequesting spouse did not abuse the requesting spouse and the requesting spouse was not in poor mental or physical health at the time the return was signed or at the time relief was requested the abuse factor and the mental or physical health factor will not be taken into account revproc_2003_61 sec_4 provides that no single factor is determinative and that all relevant factors will be considered regardless of whether enumerated in that section we now apply the factors to the facts in this case marital status as discussed above the first factor marital status is satisfied because petitioner and mr shields were divorced before date when petitioner filed the application_for relief id sec_4 a i see also mcknight v commissioner tcmemo_2006_155 divorce weighs in favor of relief thus this factor favors relief economic hardship another factor is whether the requesting spouse will suffer economic hardship if relief is not granted revproc_2003_61 sec_4 a ii the commissioner determines economic hardship relying on rules that the secretary set forth in sec_301_6343-1 proced admin regs revproc_2003_61 sec_4 a ii the regulation defines economic hardship as the condition where a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs in determining a reasonable amount of basic living expense the commissioner considers information such as the taxpayer’s age employment status history and ability to earn the amount reasonably necessary for living_expenses such as food clothing housing medical_expenses insurances current tax_payments and child_support the cost of living in the geographic area in which the taxpayer resides and any extraordinary circumstances such as a medical catastrophe sec_301_6343-1 proced admin regs in determining whether petitioner would suffer economic hardship the appeals officer relied on the compliance center’s calculation that petitioner had a monthly surplus of dollar_figure which did not include petitioner’s dollar_figure monthly credit card expense the record is silent as to why the appeals officer excluded the dollar_figure monthly credit card expense at trial almost years after the appeals officer’s determination petitioner stated that her monthly disposable income had decreased as a result of withholding more federal_income_tax from her earnings and from paying higher monthly mortgage and utility bills petitioner did not provide documentation substantiating these claims and respondent challenged petitioner’s statements we find that even without precise numbers detailing petitioner’s current economic condition petitioner is in a tight financial situation however because petitioner failed to substantiate her monthly income and expenses or that she would suffer an economic hardship we conclude that this factor is neutral knowledge or reason to know as discussed above and below petitioner failed to establish that she did not know or have reason to know when she signed the returns that the taxes would not be paid we comment further only in regard to respondent’s contention that this factor weighs heavily against granting petitioner relief we note that no factor in and of itself is determinative revproc_2003_61 sec_4 revproc_2003_61 supra superseded revproc_2000_15 2000_1_cb_447 and specifically downgraded the knowledge or reason to know factor from a heavily weighted factor to simply one of many equally weighted factors revproc_2003_61 sec_3 c b pincite cf revproc_2000_15 sec_4 b c b pincite thus this factor weighing against relief is equally weighted among all other factors nonrequesting spouse’s legal_obligation the next enumerated factor is whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement revproc_2003_61 sec_4 a iv however if the requesting spouse knew or had reason to know when the agreement was entered into that the nonrequesting spouse would not pay the liability then this factor will not weigh in favor of relief id nevertheless this court has held that regardless of the requesting spouse’s opinion of the nonrequesting spouse’s rectitude or sense of responsibility the requesting spouse is not required to assume that the nonrequesting spouse would defy a court order when he or she stated no intention to do so and had the means to comply bruen v commissioner tcmemo_2009_249 the divorce decree provides that petitioner and mr shields agreed to pay their own debts and that each would be responsible for one-half of the liabilities owed to the irs for and the record does not indicate that petitioner knew or should have known when she entered into the agreement incorporated in the divorce decree that mr shields would not fulfill the court’s order while the state court does not have the power to adjust the parties’ federal_income_tax liabilities we find it equitable for our determination to assign weight to the judgment of the court since it had plenary responsibility for allocating the couple’s debts see id therefore this factor weighs in favor of granting relief significant benefit another factor is whether the requesting spouse received significant benefit beyond normal support as a result of the unpaid tax_liability revproc_2003_61 sec_4 a v c b pincite respondent concedes that petitioner did not receive a significant benefit as a result of the unpaid tax_liabilities and the record does not suggest otherwise therefore we conclude that this factor weighs in favor of relief see magee v commissioner tcmemo_2005_263 lack of significant benefit weighs in favor of relief compliance with federal tax laws an additional pertinent factor is whether the requesting spouse made a good-faith effort to comply with the federal_income_tax laws in the succeeding years revproc_2003_61 sec_4 a vi c b pincite respondent concedes petitioner has complied with federal_income_tax laws and filing_requirements for and additionally petitioner made efforts to comply by initiating telephone calls with the irs either seeking advice or providing information therefore this factor weighs in favor of relief other factors with respect to the other factors that revproc_2003_61 sec_4 provides abuse and poor mental or physical health of the requesting spouse mr shields was an indifferent spouse and petitioner was stressed by their financial difficulties however the record does not indicate that these factors rose to the level that revproc_2003_61 sec_4 requires to weigh in favor of relief therefore these factors are neutral iii conclusion weight of the factors to aid the reader we summarize below the results of the above analysis marital status--favors relief economic hardship--neutral knowledge or reason to know--disfavors relief legal obligation--favors relief significant benefit--favors relief compliance with federal tax laws--favors relief abuse and poor mental or physical health - neutral accordingly one factor disfavors relief two or three are neutral and four favor relief the knowledge factor weighs against petitioner’s entitlement to sec_6015 relief however in considering her entitlement to relief under sec_6015 the knowledge factor is only one factor among many to be taken into account and as discussed supra the commissioner has explicitly downgraded the factor’s significance revproc_2003_61 sec_3 considering the foregoing and after weighing the factors collectively we hold that relief is warranted for the portion of the unpaid and tax_liabilities attributable to mr shields therefore petitioner is entitled to equitable relief from joint_and_several_liability under sec_6015 for mr shields’ allocated portion of the couple’s unpaid and federal_income_tax liabilities to reflect the foregoing decision will be entered under rule
